Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 1 of 18 PageID #: 168




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION


 JEFFREY CHURCH,                                                   Civ. 19 - 4193
                                Plaintiff,

 vs.                                                    PLAINTIFF’S REPLY BRIEF IN
                                                         SUPPORT OF PRELIMINARY
 STACE NELSON, Senator of the 19th                        INJUNCTIVE RELIEF AND
 District of the South Dakota Senate,                      DECLARATORY RELIEF
 individual and official capacity,

                                Defendant.



                                       INTRODUCTION

       Defendant Stace Nelson has opposed the Motion for Preliminary Injunction by filing a 3-

page brief and an affidavit from Nelson. Neither submission diminishes the force of arguments

in favor of Mr. Church’s application for injunctive and declaratory relief. The briefing fails to

acknowledge multiple cases that apply directly to the facts here and the one case it invokes –

Morgan v. Bevin, 298 F. Supp. 3d 1003 (E. D. Ky. 2018) – is an outlier that has been repeatedly

rejected in subsequent decisions. The Affidavit attempts to walk a tightrope by explaining what

Nelson did, while denying culpability for his actions and leaving only a vague idea of when and

why those actions were taken. This attempt falls flat, as even Nelson’s self-serving narrative

shows that (a) he took exception to Church’s comments in a thread on his Facebook page; (b) he

took action that removed those comments and restricted Church’s access; and (c) he did so with

an aim of suppressing Church’s speech and denying him the ability to engage in further

expressive activity.



                                                 1
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 2 of 18 PageID #: 169




       Nelson also makes a half-hearted attempt to sidestep the merits of the dispute by

suggesting that the controversy is moot because (a) Nelson no longer serves as a publicly

official; and (b) Nelson took his Facebook account offline in “December 2019.” As this Court

previously held, Church’s causes of action are not mooted by Nelson’s retirement from public

office. Likewise, the particular claims for injunctive and declaratory relief present a live,

justiciable controversy that is ripe for adjudication.

                                           ARGUMENT

       A. Under the prevailing legal standards that govern social media activities of public
          officials, Nelson’s Facebook account constitutes a public forum and his
          retaliatory conduct in restricting Church based on Church’s expressive activity
          within that forum violates the First Amendment.

       Nelson’s responsive brief relies solely on Morgan v. Bevin, 298 F. Supp. 3d 1003 (E. D.

Ky. 2018), without explaining the factual context underlying the decision or informing the Court

that its rationale has been repeatedly rejected by subsequent decisions. In Bevin, the Eastern

District of Kentucky concluded that social media accounts of the Governor of Kentucky did not

constitute a public forum, but were instead government speech. It held that all of the activity on

the Governor’s social media accounts – including responses and statements from third parties

such as the plaintiffs – were government speech and therefore were not subject to the public

forum analysis. 298 F. Supp. 3d at 1010-1011.

       The counterintuitive analysis set out in Bevin has not found favor in subsequent cases.

Mr. Nelson does not say a word about countervailing authority cited by Mr. Church, including

Knight First Amendment Institute at Columbia University v. Trump, 928 F. 3d 226 (2d Cir. 2019)

and Davison v. Randall, 912 F.3d 666, 681 (4th Cir. 2019). 1 Indeed, Nelson fails to


       1
         In Davison, the Fourth Circuit, U.S. Court of Appeals, upheld the district court’s
conclusion that a chair of county board of supervisors engaged in viewpoint discrimination in
                                                  2
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 3 of 18 PageID #: 170




acknowledge that several decisions not only declined to follow Bevin, but expressly note the

incongruity behind its central premise, i.e., that comments made by citizens in response to a

public official’s Facebook or Twitter post somehow constituted government speech. “[W]hile

the President's tweets can accurately be described as government speech, the retweets, replies,

and likes of other users in response to his tweets are not government speech under any

formulation.” Knight, 928 F.3d at 239. See also Faison v. Jones, 440 F. Supp. 3d 1123, 1137

(E.D. Cal. 2020) (“But Bevin is unpersuasive because the court there merged the government and

private speech analysis and found that a Governor's Facebook page and Twitter account were

privately-owned based on reasoning that is at odds with the more recent Second and Fourth

Circuit decisions.”).

       Nelson’s myopic analysis also ignores other decisions from around the country that have

established a prevailing consensus that a public official who treats his or her Facebook page as

an interactive space to engage citizens and address issues and policies relating to his or her office

has created a public forum to which First Amendment protections apply. See, e.g, Garnier v.

Poway Unified Sch. Dist., No. 17-CV-2215-W (JLB), 2019 WL 4736208, at *25 (S.D. Cal. Sept.

26, 2019) (finding that the interactive portion of the defendants’ Facebook pages were public

forums because the defendants “were posting content related to their positions as public officials

and had opened the pages to the public without limitation when they blocked Garnier” and




violation of the First Amendment by banning county resident from posting on webpage and
affirmed the declaratory judgment entered by the District Court. 912 F.3d at 687-688, 691. In
Knight, the Second Circuit, U.S. Court of Appeals, upheld the grant of summary judgment in
Plaintiffs’ favor, concluding that the Twitter account of President Trump constituted a public
forum and held that “[b]y blocking the Individual Plaintiffs and preventing them from viewing,
retweeting, replying to, and liking his tweets, the President excluded the Individual Plaintiffs
from a public forum, something the First Amendment prohibits.” Knight, 928 F.3d at 238.

                                                  3
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 4 of 18 PageID #: 171




denying Defendants’ Motion for Summary Judgment after concluding that disputed issues of

material fact existed as to basis for decision to “block” Defendant from the Facebook page);

Campbell v. Reisch, 367 F. Supp. 3d 987 (W.D. Mo. 2019) (holding that public forum doctrine

applied to state representative's social media account, that facts alleged in Complaint were

sufficient to establish that Defendant was acting under color of state law, and denying

Defendant’s Motion to Dismiss).

       Nothing in Mr. Nelson’s opposition papers mounts a serious challenge to his status as a

“state actor” or the evidence showing a close nexus between his status as a state official and the

use to which he put the Facebook account. Indeed, because Nelson’s Facebook page served as a

public forum, his conduct in administering that page constitutes conduct under color of state law.

Even if that were not the case, the exhibits attached to Church’s Declaration demonstrate that

Mr. Nelson acted as a state actor in his use of Facebook social media generally and in the

specific factual context that gives rise to Mr. Church’s claims. 2 The record evidence (including

statements in Nelson’s affidavit) makes clear that the Facebook page was used to communicate

with constituents, to attempt to reach potential voters, to run ads, to share his political views, to

provide updates on legislative activity, and to post polls that were intended to elicit the views of

others on matters of public concern.




       2
         As previously noted, Mr. Nelson’s Facebook page made specific reference to his status
as an elected official. The caption of the page reads “South Dakota Senator Stace Nelson” and
depicts the state seal of South Dakota. (Church Declaration, Ex. A). The page features a picture
of Mr. Nelson, his name, and then the handle @SenatorStaceNelson. It also has included videos
referring to his status as an elected official and an endorsement he has received from South
Dakota political action committee. (Wilka Declaration, Ex. A).


                                                   4
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 5 of 18 PageID #: 172




       B. The evidence in record establishes that Nelson took action to prevent Church
          from accessing, viewing, and continuing to participate in the public forum
          Nelson created in order to suppress Church’s speech and silence his viewpoint.

       Nelson seeks to lay the blame on Facebook itself, suggesting that he did not “ban”

Church but only unfriended and blocked him, which – according to Nelson – automatically

restricted Church’s access to the comment thread in the Poll. Id. at ¶14. Nelson then

equivocates, suggesting that he did “not recall the precise actions with Church” but did recall

reporting Church to Facebook, then unfriending and blocking Church from what Nelson calls his

“personal business profile account.” Id. at ¶15. He does not provide any detail about

information he allegedly provided to Facebook, nor does he indicate that he ever received any

response from Facebook.

       Although Bevin is of dubious precedential value, it does help lay out the interplay

between a personal user account and a “Page” affiliated with a business or elected official, as

summarized here:

       Facebook's terms of service indicate that users should have only one personal
       account, but businesses and elected officials may also make Pages. A Page is
       similar to a user profile, with a few exceptions; it can have more than one
       administrator and has some additional rules and functionality. Also, a Page is
       public, unlike an individual user profile. Pages have certain built-in moderation
       capabilities that can automatically block as spam comments containing user-
       identified words. Comments that contain words meant to be filtered out are placed
       in a spam folder and later can be manually published by a Page's administrator.
       Additionally, a Page administrator can set up a profanity filter through Facebook at
       an off, moderate, or strong setting. Page administrators also can manually hide
       comments that they do not want to be displayed on a Page. If a comment is hidden,
       the original commenter can see their comment, the moderator can see their
       comment, the original commenter's friends can sometimes see the comment, but no
       one else on the Page can. A Page administrator can delete a comment or post; when
       a comment or post is deleted, it's gone completely and there is no record of its
       existence. A Page administrator can also report comments to Facebook, who can
       delete the comment or post if they find it does not abide by their guidelines.
       Facebook notifies the individual who has been reported if their post or comment is
       deleted and may suspend their account if they find the conduct egregious.
       Individuals can also report entire user accounts.

                                                 5
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 6 of 18 PageID #: 173




        Page administrators can block individuals from their Page, which prevents “them
        from interacting with the [P]age moving forward. They can still see the [P]age, they
        can still view it, [ ] they ... can't comment;” but they can share posts on their own
        timeline. When a user shares a post from a Page, they can add their own comment
        to the post, which will display on their own account. Page administrators can also
        disable private messages being sent to the Page.


Bevin, 298 F. Supp. 3d at 1007.

        The “public office” Facebook Page that Nelson used to post the poll and engage in other

state action was owned and operated “under and through his personal business Facebook profile

account ‘Stacey Nelson (Stace Nelson).’” Nelson Affidavit, at ¶6. In Facebook’s nomenclature,

this account is a Page that relates directly to Nelson’s status as a public official.

        In the screenshots provided to the Court, messages from Nelson’s Page appear as “Stace

Nelson” and have a blue checkmark. Messages from his personal account appear as “Stacey

Nelson” and do not have a blue checkmark. The screenshots previously produced as part of

Church’s submission demonstrate that Nelson has posted comments on the Page from both

accounts. Even if the Court accepts Nelson’s self-serving narrative at face value, the actions that

Nelson describes in his affidavit – unfriending Church and blocking him from continuing to

participate in the comment threads on the Page that followed the Article V poll – had the same

functional effect as blocking Church from the public forum (the Page) and denying him the right

to engage in any subsequent expressive activity. See Nelson Affidavit, ¶¶14-15.

        A comparison of Exhibit G and Exhibit H demonstrates Nelson’s erasure of Church’s

statements and shows clear evidence of viewpoint discrimination. Exhibit H consists of two

posts from Nelson. The first post, appearing at the top, consists of four paragraphs and begins:

“Jeff Church you supported financially and campaigned for someone who is recognized as a far

Left liberal Democrat.” It then continues with a series of insults and defamatory statements.

                                                   6
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 7 of 18 PageID #: 174




       Exhibit G reads as a response to the first post on Exhibit H. It consists of at least five

paragraphs (the final paragraph is cut off) and begins by linking to “Stace Nelson” (the hyperlink

associated with Nelson’s Page) then begins, “Hi Stacey. Good to hear from you again. Of

course I campaigned “heavily” for your opponent for the Senate seat, you are a terrible

representative for your District and our State because you have a terrible record of accomplishing

anything other than bluster and bullying.” Church’s post continues, setting forth his views about

Nelson’s record and then returning to the topic of the Article V Convention of the States. See

Exhibit G.

       The post in Exhibit G is responsive to Nelson’s first post shown in Exhibit H. The

second post from Nelson in Exhibit H is a response to Church’s critical post shown in Exhibit G.

But what is missing? The interceding post from Church that was critical of Nelson’s record as a

legislator. Why is it missing? Based on Nelson’s affidavit, his actions in unfriending and

blocking Church appear to have removed at least some of Church’s comments. Moreover,

because of Nelson’s actions, Church could no longer participate in the thread going forward.

       In his Affidavit, Nelson avers that he took this action in light of “disparaging comments”

that Church made in responding to the poll, without identifying specifically the comments at

issue. Id. Context makes clear that he is referring to Church’s statements in the post that is set

out in Exhibit G. Church’s views on Nelson’s performance as a legislator may have been

critical, but his statements were responsive to Nelson’s statements (first post, Exhibit H) and

continued to address the subject matter of the thread.

       This overview provides good reason to view Nelson’s narrative with a healthy dose of

skepticism. There is no record that Facebook ever took action in response to Nelson’s alleged




                                                 7
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 8 of 18 PageID #: 175




report. Church’s comments about Nelson’s record as a legislator are no more inflammatory and

derisive than Nelson’s personal attacks and defamatory statements about Church.

       This much at least is clear: Nelson took exception to comments made by Church in

response to the Poll and in response to Nelson’s taunts. Nelson then engaged in personal,

venomous attacks, calling Church a “coward and a liar.” Ex. H. Nelson even gave forewarning

of the action he eventually took. See Wilka Declaration, Ex. C, at 3 [bottom of the page] (“Jeff

Church slanderous comments and lies will be deleted. Either mind your manners or go

someplace else to post your propaganda.”). Nelson acted to suppress Church’s speech by

changing Church’s status and access to Nelson’s Facebook account, which removed at least

some of his comments from the thread on the Page. After Nelson took this action, a Facebook

user who viewed Nelson’s Page would encounter Nelson’s side of the exchange, but not

comments from Church.

       The context of the exchange confirms that Nelson’s actions in “blocking” Church arose

because of and in response to the content of Church’s statements. Nelson’s parting shot – in

which, among other things, he defamed Church through puerile name-calling – demonstrates that

he singled Church out based on his viewpoint.

       Church’s criticism of Nelson’s actions as a public official and his statements regarding

the Article V Convention of States both embody political speech, which is “the core of the

protection afforded by the First Amendment.” McIntyre v. Ohio Elections Comm’n, 514 U.S.

334, 346 (1995); Davison, 912 F.3d at 688 (citing and quoting McIntyre and noting that targeting

comments critical of an officeholder’s official actions and fitness for office are especially

problematic instances of viewpoint discrimination); see also Robinson v. Hunt Cty., Texas, 921




                                                  8
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 9 of 18 PageID #: 176




F.3d 440, 447 (5th Cir. 2019) (finding that a government official’s act of banning a constituent

from an official government social media page was unconstitutional viewpoint discrimination).

       These conclusions are reinforced by Nelson’s own affidavit. Before Church engaged in

that expressive activity, Nelson alleges that Church had “unfettered access and ability to interact

with [Nelson]” on his personal Facebook page and what Nelson inaccurately describes as his

“campaign” page. Nelson Affidavit, ¶15. That unfettered access continued until Church

engaged in expressive activity with which Nelson disagreed, at which point Nelson, exercising

control over the Facebook pages, retaliated against Church by effectively blocking him.

Thereafter, Church could not interact with Nelson or other citizens who had joined the

conversation and could no longer respond to Nelson’s continued efforts to smear him. In sum,

Nelson all but concedes that he engaged in viewpoint discrimination against Church.

       What’s more, Nelson and other legislators were specifically advised about the risk of

deleting, banning, or blocking users from social media accounts affiliated with their office. This

directive was provided by the South Dakota Legislative Research Council in a June 2019

Newsletter. See Hagen Declaration, Exhibit I.

       The South Dakota Legislature established the Legislative Research Council (“LRC”) in

1951 in order “to provide full-time staff to the legislature.” 3 The newsletter is described as “an

informational publication of the Legislative Research Council for members of the South Dakota

Legislature.” Hagen Declaration, Exhibit I, at 1. The June 2019 newsletter includes a section

entitled “Noteworthy Nuggets,” with a specific topic addressing “Social Media/ Public Forums.”




3
  See https://sdsos.gov/general-information/about-state-south-dakota/summary-south-dakota-
state-government/legislative-branch.aspx (last visited Aug. 3, 2020).
                                                 9
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 10 of 18 PageID #: 177




Id. That section includes the following advice to legislators regarding their use of social media

accounts:

       Several legislators use social media as a means of communicating with constituents
       and informing them about issues under discussion throughout the state. No matter
       the platform of social media used, legislators should remember that, as public
       officials, their social media is generally considered to be a type of public forum
       in which the public may exercise their freedom of speech.

       Viewpoint discrimination is strictly forbidden on a legislator's social media.
       This means, as a general matter, even if a member of the public posts
       something that is blatantly false or mean-spirited, the post must not be deleted,
       and the member of the public must not be blocked. The legislator's only
       recourse is to respond to the post with an opposing argument.

       This general rule has exceptions. Although a member of the public enjoys First
       Amendment protection to post any matter of opinion or fact on an legislator's social
       media, this protection does not extend to certain forms of speech: obscenity or
       pornography, incitements to violence or illegal activity, threats of physical harm,
       words that induce public safety concerns, or words that disclose privileged or
       confidential information. In these instances, the posts may be deleted; however,
       before any post is deleted, the legislator should take a screen shot of the post to
       keep a record of the content being deleted.

       If a person repeatedly posts content that is subject to being deleted, this behavior
       could be considered harassment, warranting the person being blocked. Before
       taking this extreme step, the legislator should consult with legal counsel to ensure
       the behavior warrants the person being blocked, and to guard against any legal
       ramifications that could result.

Id. at 3 (emphasis supplied). The LRC’s statement regarding social media is unequivocal in

advising Nelson and other legislators that social media accounts such as Nelson’s Facebook

accounts are generally considered to be public fora; that a post to a legislator’s social media

account “must not be deleted,” even if it is “blatantly false or mean-spirited”; and that the user

who contributed the post “must not be blocked.” Id.

       Though this LRC statement acknowledges that certain exceptions may exist, the

conclusory statements in Nelson’s affidavit about Church’s post demonstrate that even Nelson

did not consider these exceptions applicable. Nelson described the comments that prompted him

                                                 10
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 11 of 18 PageID #: 178




to block Church as “disparaging and disrespectful.” Nelson Affidavit, ¶¶14-15. Such statements

do not rise to the level of speech that is covered under the enumerated exceptions, as Nelson’s

own characterization confirms.

       Further, in the First Amendment context, the words that constitute expressive activity are

not assessed according to the subjective standard of an individual listener, but to an objective

standard that assesses what they mean to a reasonable person. See, e.g., Fisher v. Wal-Mart

Stores, Inc., 619 F.3d 811, 820 (8th Cir. 2010) (whether statement is reasonably capable of

defamatory meaning is a question of law). Church’s expressive activity is not reasonably

susceptible to an interpretation that would classify any statement he made as “obscenity or

pornography, incitements to violence or illegal activity, threats of physical harm, words that

induce public safety concerns, or words that disclose privileged or confidential information.”

Thus, none of the exceptions set out in the LRC policy statement apply, and Nelson does not

even allege to the contrary.

       The wealth of authority discussed above shows that Nelson’s Page constitutes a public

forum. But even if the status of Nelson’s Facebook account and Page were an open question, the

facts demonstrate that Nelson acted against Church because of the content of Church’s speech.

That constitutes viewpoint discrimination, which is impermissible, regardless of the forum in

which it occurs. Int’l Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 679 (1992); see

also Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 469–70 (2009) (viewpoint

discrimination prohibited in traditional, designated, and limited public forums); Cornelius v.

NAACP Legal Defense and Educational Fund, Inc., 473 U.S. 788, 806 (1985) (viewpoint

discrimination prohibited in nonpublic forums). Accord Child Evangelism Fellowship of

Minnesota v. Minneapolis Special Sch. Dist. No. 1, 690 F.3d 996, 1001 n.1 (8th Cir. 2012).



                                                11
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 12 of 18 PageID #: 179




       C. Church is entitled to injunctive relief and to a declaring judgment holding that
          Nelson’s conduct violated Church’s First Amendment rights.

       Injunctive relief is appropriate and necessary when a public official engages in viewpoint

discrimination. Likewise, entry of a declaratory judgment holding that such viewpoint

discrimination is unconstitutional is also warranted. In the social media context, both forms of

relief are justified when a public official bans users from posting on that public official’s

Facebook page or deleted the users’ comments because the public official disagrees with the

viewpoint expressed by the user. See Faison, 440 F. Supp. 3d at 1139 (granting preliminary

injunction to restore Facebook users’ ability to access Sheriff’s Facebook page and to restrict

Sheriff from restricting further participation); Davison, 912 F.3d at (affirming declaratory

judgment in favor of plaintiff concluding that public official engaged in unconstitutional

viewpoint discrimination when she banned Plaintiff from Facebook Page that constituted public

forum).

       In Faison, the District Court held that the Facebook page of the Defendant Sheriff, a

public official, constituted a public forum and that the Sheriff engaged in viewpoint

discrimination in violation of the First Amendment by banning users who were critical of the

Sheriff and deleting their critical comments. 440 F. Supp. 3d at 1133. The District Court

granted preliminary injunctive relief by ordering that Defendant unban Plaintiffs from his

Facebook page, retain them in unbanned status, and take no further action restricting their

participation unless and until further order of this Court. The same analysis applies to the facts at

issue here, and the same result is warranted under the relevant Dataphase framework.

       Under the prevailing consensus set out in cases previously discussed, Nelson’s Facebook

Page constitutes a public forum. Moreover, the clear evidence of Nelson’s viewpoint




                                                 12
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 13 of 18 PageID #: 180




discrimination demonstrates that Church has a high likelihood of prevailing on the merits, even if

Nelson’s Facebook accounts do not constitute a public forum.

       Under the law of this Circuit, a showing of likelihood of success on the merits is “likely

enough, standing alone, to establish irreparably harm.” Lowry ex rel. Crow, v. Watson Chapel

Sch. Dist., 540 F.3d 752, 762 (8th Cir. 2008). Indeed, “[t]he loss of First Amendment freedoms,

for even minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns,

427 U.S. 347, 373 (1976). See also Klein v. City of San Clemente, 584 F.3d 1196, 1207–08 (9th

Cir. 2009) (“The harm is particularly irreparable where... a plaintiff seeks to engage in political

speech, as ‘timing is of the essence in politics’ and ‘[a] delay of even a day or two may be

intolerable.’”) (ellipses in original, citing and quoting Long Beach Area Peace Network v. City of

Long Beach, 522 F.3d 1010, 1020 (9th Cir. 2008)).

       The remaining Dataphase factors also weigh strongly in Church’s favor. The balance-of-

the-harms factor calls for consideration of harms that “would result in the following scenarios:

(1) if the court improperly denied the preliminary injunction; and (2) if the court improperly

granted the preliminary injunction.” B.K. ex rel. Kroupa v. 4-H, 877 F. Supp. 2d 804, 822

(D.S.D. 2012), aff'd sub nom. Kroupa v. Nielsen, 731 F.3d 813 (8th Cir. 2013). Here, Nelson

would suffer no harm if enjoined from re-publishing his Facebook pages in their present form,

i.e., by continuing to suppress Church’s speech and restrict him from participating. By contrast,

if the injunction is denied and Nelson re-activates his account, Church would be denied access to

a public forum in which he sought to participate and the violation of his First Amendment rights

would continue unabated.

       The public interest is served when the protections in the United States Constitution are

rigorously enforced. D.M. by Bao Xiong v. Minnesota State High Sch. League, 917 F.3d 994,



                                                 13
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 14 of 18 PageID #: 181




1004 (8th Cir. 2019) (“[T]he public is served by the preservation of constitutional rights.”).

Without citation or supporting evidence, Nelson maintains that issuance of an injunction would

“cause a corresponding chilling effect potentially on any and all other former elected officials in

unlawfully upon and substantially harming their rights to free speech and freedom of association

in personal social media forums.” This statement is a non sequitur. An injunction could have no

discernible effect on Nelson’s speech, nor would it “chill” speech from other office-holders or

candidates for public office. To the contrary, the public interest would be advanced by a ruling

that further clarifies the respective rights and obligations of candidates, office-holders, and

citizens when communicating about matters of public concern on social media.

       D. Defendant’s half-hearted “mootness” claim is contrary to law, fact, and logic.

        Mr. Nelson’s Affidavit describes how he took both Facebook accounts at issue in this

case off-line in “December 2019.” Record evidence shows that this happened after December 2,

2019, (see Wilka Declaration and Ex. C thereof), and likely happened after the lawsuit

commenced on December 3, 2019. See Complaint. This raises concern about the potential

spoliation of the electronically stored information, which Nelson’s Affidavit does not dispel.

       Nelson appears to imply that because he is no longer in office and because the Facebook

accounts are no longer active, he can somehow escape being held to account for the unlawful

misconduct that prompted the lawsuit in the first place. Both assertions are meritless.

       That Nelson is no longer a public official has no effect on the irreparable harm that his

conduct has caused and continues to cause. Mr. Church’s speech remains deleted. The subject

matter of the poll continues to be a live subject of discussion and debate among South Dakota

citizens, including those who participated in the discussion that Nelson initiated. Moreover,

taking the prior discussion offline – and the evidence of Nelson’s viewpoint discrimination with



                                                 14
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 15 of 18 PageID #: 182




it – does not impact the viability of Church’s challenge to the underlying conduct. See, e.g., Los

Angeles v. Lyons, 461 U.S. 95, 101 (1983) (holding that a moratorium on the use of choke holds

by the police department did not moot a case challenging the constitutionality of the use of choke

holds because “[i]ntervening events have not irrevocably eradicated the effects of the alleged

violation”).

       Nelson’s decision to de-activate his Facebook Page and personal account does not render

the case moot. “Voluntary discontinuance of an alleged illegal activity does not operate to

remove a case from the ambit of judicial power.” Walling v. Helmerich & Payne, 323 U.S. 37,

43 (1944). Here, Nelson cannot even claim to have voluntarily discontinued his violation of Mr.

Church’s First Amendment rights; rather, he simply took action that would remove evidence of

that violation from public view. Further discovery is necessary to determine whether his conduct

compromised the underlying electronically stored information, so as to subject him to spoliation.

But there is no basis to suggest that Nelson has cured the underlying violation by, for example,

taking action to restore Church’s comments so they were no longer hidden. Even that action

would not moot the case. In Knight First Amendment Institute at Columbia University, President

Trump and his co-defendants “unblocked” the individual Plaintiffs from his Twitter account after

the District Court found in Plaintiffs’ favor. That curative action “[did] not render the case

moot.” 928 F.3d at 233 n.3 (citing and quoting Walling, 323 U.S. at 43).

       There is also a basic logical flaw in Nelson’s mootness claim. Ceasing service as a

public official does not mean Nelson now lacks control over the Facebook pages at issue.

Expiration of his term as a public office holder does not mean that Nelson is prevented in any

way from activating his account today, tomorrow, or a year from now. See, e.g., Knox v. Service

Employees, 567 U.S. 298, 307 (2012) (“The voluntary cessation of challenged conduct does not



                                                 15
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 16 of 18 PageID #: 183




ordinarily render a case moot because a dismissal for mootness would permit resumption of the

challenged conduct as soon as the case is dismissed.”). Even if one were to accept Nelson’s

erroneous claim that the dispute was rendered moot by taking the Facebook account offline, the

situation is “capable of repetition, yet evading review.” See, e.g., Missourians for Fiscal

Accountability v. Klahr, 830 F.3d 789 (8th Cir. 2016). Because Nelson retains control over the

account, he retains the ability to re-activate it and may change his mind. The mootness analysis

centers on “whether the controversy was capable of repetition and not ... whether the claimant

had demonstrated that a recurrence of the dispute was more probable than not.” Honig v. Doe,

484 U.S. 305, 318 n. 6, (1988) (emphasis in original).

        Church acknowledges that, because of Nelson’s actions in taking the Facebook pages

offline after the lawsuit started, the scope of available injunctive relief may arguably have

changed. Church does not request that the Court compel Nelson to “re-activate” the inactive

Facebook pages, to the extent that such relief may compel Nelson to publish his own prior

speech that may no longer reflect his views. To that end, Church believes that it would be

appropriate for the Court to enter an Order enjoining Nelson from re-publishing the materials on

his Facebook pages that are at issue in this case unless he simultaneously unblocks Church and

takes action to assure that Church’s deleted comments are fully restored to public view.

        Nelson contends that there exists no live controversy because Nelson de-activated his

Facebook account and Page. The decision to deactivate the Facebook account in December 2019

has no effect on whether Nelson’s actions violated the First Amendment before that date. That

question is live, justiciable, and properly considered now. “There is little difficulty in finding an

actual controversy if all of the acts that are alleged to create liability already have occurred. . . .

The problem in determining whether an actual controversy is present is when a declaration is



                                                   16
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 17 of 18 PageID #: 184




sought on the legal consequences of some act that may or may not occur.” WRIGHT & MILLER,

FEDERAL PRACTICE & PROCEDURE, § 2757 Existence of Actual Controversy, (4th ed.).

       Furthermore, Nelson’s actions in December 2019 do not render it impossible for the

Court to render a declaratory judgment in Church’s favor regarding Nelson’s conduct in

suppressing Church’s speech. “A case becomes moot only when it is impossible for a court to

grant any effectual relief whatever to the prevailing party. [A]s long as the parties have a

concrete interest, however small, in the outcome of the litigation, the case is not moot.” Knox,

567 U.S. at 307. Church and Nelson continue to have “adverse legal interests, of sufficient

immediacy and reality to warrant issuance of a declaratory judgment.” Missourians for Fiscal

Accountability, 830 F.3d at 795 (citation and internal quotation marks omitted). In short,

Nelson’s mootness argument fails, a live and justiciable controversy exists, and Church is

entitled to an adjudication on his bid for preliminary injunctive relief and declaratory relief.

                                          CONCLUSION

       For the foregoing reasons, Church is entitled to (a) entry of a preliminary injunction

enjoining Nelson from engaging in further conduct in violation of Church’s First Amendment

rights and directing that he cannot re-activate his Facebook account containing the materials at

issue unless he simultaneously restores Church’s expressive activity and permits him to continue

to participate and access the restored Page and (b) entry of a declaratory judgment holding that

Nelson has violated Church’s constitutional rights under the First Amendment.




                                                 17
Case 4:19-cv-04193-KES Document 25 Filed 08/04/20 Page 18 of 18 PageID #: 185




     Date: August 4, 2020.

                             CADWELL SANFORD DEIBERT & GARRY LLP


                              By:   /s/ Alex M. Hagen______________
                                    Alex Hagen
                                    200 East 10th Street, Suite 200
                                    Sioux Falls SD 57104
                                    (605) 336-0828
                                    ahagen@cadlaw.com
                                    Attorneys for Plaintiff

                                    Electronically Filed




                                      18
